Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
The instant Office action is being made a second Non-Final Office action in order to afford applicants the opportunity to respond to the new grounds of rejection, not necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 states, “the hammer head receiver is in latitudinal alignment with the handle end to align with the hammer direction.” The term “latitudinal alignment” is unclear in regard to the hammer head receiver in relation to the handle end. For examination purposes, the hammer head receiver is understood to be on the implement end of the invention, opposite the handle end, and is considered to be in alignment with the hammering direction.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger (US 2016/0354909) in view of Howard (US Patent No. D666,883). 
The embodiment of figures 6A-6B in Weinberger is being used in this rejection however, some reference numbers are only shown in the beginning figures. See those figures for reference numbers. 
Regarding claim 1, Weinberger discloses an armorer’s wrench (item 10, figure 1A) comprising:
an elongate wrench body (item 10), including: an implement end (item 30, figure 1A), the implement end structured and configured to define a plurality of wrench interfaces (includes items 32 and 52, figures 1A and 6A); and a handle end (item 20, figure 1A) opposite the implement end; wherein: the plurality of wrench interfaces include a barrel nut wrench (item 52, figures 6A-6B) and the handle end is devoid of wrench interfaces (figure 1A-1C).
The embodiment of figures 6A-6B in Weinberger does not explicitly disclose a handle end being structured and configured to define a handle shape with a molded grip and a plurality of wrench interfaces to include a barrel nut wrench and a castle nut wrench. 
However, the embodiment of figures 1A-1C in Weinberger teaches the handle end being structured and configured to define a handle shape with a molded grip (item 19, paragraph 0043, figures 1A-1C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment in figures 6A-6B in Weinberger and include a molded grip on the handle end, as taught by the embodiment in figures 1A-1C, in order to aid in gripping for the user (paragraph 0034). 
Additionally, Howard teaches an implement end structured and configured to define a plurality of wrench interfaces to include a barrel nut wrench and a castle nut wrench (identified in annotated figure 2 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-tool as disclosed in Weinberger to further include a castle nut wrench along with the barrel nut wrench, as taught in Howard, for the purpose of versatility. 

    PNG
    media_image1.png
    631
    507
    media_image1.png
    Greyscale

Annotated Figure 2 (Howard). 
Regarding claim 13, Weinberger as modified discloses the limitations of claim 1, wherein the implement end is structured and configured to define a torque receiver (Weinberger, item 33 in figures 1A-1C and item 51 in figures 6A-6B are capable of receiving torque to function and therefore, are considered torque receivers). 

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger (US 2016/0354909) in view of Howard (US Patent No. D666,883) and further in view of Yan (CN 104908012). 
Regarding claim 2, Weinberger as modified discloses the limitations of claim 1, but fails to teach the wrench further comprising a plurality of hammer heads, hammer head storage, and a hammer head receiver, wherein: the handle end is structured and configured to provide the hammer head storage; and the implement end is structured and configured to provide the hammer head receiver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the armorer’s wrench as taught by Weinberger and Howard to include a plurality of hammer heads, hammer head storage and a hammer head receiver, as taught by Yan, in order for the multi-tool to have different hammer heads for different applications, as known in the art. This structure, as taught by Yan, also allows for a simple structure and is convenient to use with the new addition of hammer heads (Yan, paragraph 0006). 
Regarding claim 3, Weinberger as modified discloses the limitations of claim 2, wherein each of the plurality of hammer heads are structured and configured to securely and releasably attach to the hammer head receiver of the implement end and to the handle end (Yan, item 2 attaches to item 4 and item 7, figure 1).
Regarding claim 4, Weinberger as modified discloses the limitations of claim 3, wherein: each of the plurality of hammer heads includes a flat hammer face and a stud (Yan, item 2 is considered to have a flat surface on both ends, figure 1); the hammer head receiver includes a hammer stud receptacle (Yan, item 7, annotated figure 1 below) structured and configured to receive one of the studs of one of the plurality of hammer heads; and the handle end includes at least one handle stud receptacle structured and configured to receive one of the studs of one of the plurality of hammer heads (all necessary components identified in annotated figure 1 below).

    PNG
    media_image2.png
    455
    655
    media_image2.png
    Greyscale

Annotated Figure 1 (Yan). 
Regarding claim 5, Weinberger as modified discloses the limitations of claim 4, wherein the handle end includes a plurality of handle stud receptacles equal in quantity to the plurality of hammer heads (Yan, two hammer heads are illustrated in figure 1 which equals to the two handle stud receptacles on the handle).
Regarding claim 6, as best understood, Weinberger as modified discloses the limitations of claim 4, and further discloses the hammer head receiver (Yan, seen in annotated figure 1 above) aligned with the hammering direction (e.g. left to right as seen in Yan’s figure 1). However, Weinberger as modified does not explicitly disclose the at least one handle stud receptacle being located on a side of the handle end substantially perpendicular to the hammering direction. However, pursuant MPEP 2143-I, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified 
Regarding claim 7, Weinberger as modified discloses the limitations of claim 4, wherein studs of the plurality of hammer heads are releasably securable to the hammer stud receptacles and the at least one handle stud receptacle via a threaded mechanism (Yan, paragraphs 0010-0011 and 0019).
Regarding claim 8, Weinberger as modified discloses the limitations of claim 2, wherein the wrench provides external access on the handle to storage for the plurality of hammer heads (Yan, user is capable of getting access to item 2 when attached to item 4 on handle, figure 1)
Regarding claim 9, Weinberger as modified discloses the limitations of claim 2, wherein each of the plurality of hammer heads has a flat hammer face and a stud with a smaller diameter than a diameter of the hammer face (Yan, stud and hammer face are identified in annotated figure 1 above, the stud is considered to be smaller in diameter than face as seen in the figure). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger (US 2016/0354909) in view of Howard (US Patent No. D666,883) and Bennett (US Patent No. 10,166,658),  
Regarding claims 10 and 11, Weinberger as modified discloses the limitations of claim 1, but fails to teach wherein the plurality of wrench interfaces further include at least one of a ¾-inch wrench and a 5/8-inch wrench and wherein at least one of the ¾-inch wrench and the 5/8-inch wrench shares an aperture with one of the barrel nut wrench and the castle nut wrench.
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberger (US 2016/0354909) in view of Howard (US Patent No. D666,883) and Bennett (US Patent No. 10,166,658), as applied to claims 10 and 11, and further in view of Montgomery (US Patent No. 2,716,367) and NcSTAR (see attached NPL document). 
Regarding claim 12,  Weinberger as modified discloses the limitations of claim 10, wherein a ¾-inch wrench shares an aperture with the castle nut wrench (see claims 10 and 11 rejection) but fails to disclose wherein one or more wrench interfaces includes both the ¾-inch wrench and 5/8-inch wrench, further wherein both the ¾-inch wrench and the 5/8-inch wrench share an aperture the castle nut wrench. 
However, Montgomery teaches one or more wrench interfaces with various sizes sharing an aperture (item 2, column 2, lines 13-16, figure 1) and also teaches changing the wrench sizes to accommodate other bolt sizes (column 2, lines 14-17).  Furthermore, NcSTAR teaches that it is well known to have wrench sizes ¾” and 5/8” in the same tool.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the castle nut wrench on the tool to share an aperture with the ¾-inch wrench, as taught by Bennett (above), and the 5/8-inch, in view of the combined teachings of Montgomery and NcSTAR, in order to allow the tool to be suitable for numerous bolts and nuts and therefore, allow versatility (Montgomery, column 1, lines 32-35 and column 2, lines 14-17). 

Claim 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger (US 2016/0354909) in view of Yan (CN 104908012). 

Regarding claim 14, Weinberger discloses an armorer’s wrench comprising: a wrench body (item 10, figure 1A), the wrench body including: a handle (item 20, figure 1A), and at least one wrench interface, wherein the handle is devoid of the at least one interface (items 32 and 52, figures 1A and 6A). Weinberger fails to teach a plurality of hammer heads, a plurality of storage receptacles, each storage receptacle being structured and configured to receive one of the plurality of hammer heads; a hammer head receiver structured and configured to receive any one of the plurality of hammer heads such that the any one of the plurality of hammer heads is positioned for hammering when the handle is grasped by the user.
However, Yan teaches a plurality of hammer heads (item 2, paragraphs 0007 and 0019, figure 1), a plurality of storage receptacles (item 4 considered to have two on the handle, figure 1), each storage receptacle being structured and configured to receive one of the plurality of hammer heads; a hammer head receiver (item 7, figure 1) structured and configured to receive any one of the plurality of hammer heads such that the any one of the plurality of hammer heads is positioned for hammering when the handle is grasped by the user (figure 1 shows item 2 attached to item 7 and positioned for hammering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the armorer’s wrench as disclosed by Weinberger to include a plurality of hammer heads, a plurality of storage receptacles and a hammer head receiver, as taught by Yan, in order for the multi-tool to have different hammer heads for different applications, as known in the art. This structure, as taught by Yan, also allows for a simple structure and is convenient to use with the new addition of hammer heads (Yan, paragraph 0006). 


Regarding claim 16, Weinberger as modified discloses the limitations of claim 15, wherein one handle stud receptacle plus the hammer stud receptacle are greater in quantity to the plurality of hammer heads (Yan, identified to have two hammer heads in figure 2 therefore, there is a greater quantity of handle stud and hammer stud receptacles). 
Regarding claim 17, Weinberger as modified discloses the limitations of claim 14, further comprising a tool implement that is not a hammer or wrench interface (Weinberger, item 51, figures 6A-6B). 
Regarding claim 18, Weinberger as modified discloses the limitations of claim 17, wherein the tool implement is a torque receiver (Weinberger, item 51 is considered to be an opening capable of receiving torque, figures 6A-6B). 
Regarding claim 19, Weinberger as modified discloses the limitations of claim 14, the wrench body further comprising two or more wrench interfaces (Weinberger, multiple item 32s, figures 1A-1C). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberger (US 2016/0354909) in view of Howard (US Patent No. D666,883) and further in view of Yan (CN 104908012) and Montgomery (US Patent No. 2,716,367) and NcSTAR (see attached NPL document). 
Regarding claim 20, Weinberger discloses an armorer’s wrench, comprising: a wrench body, including: an implement end, the implement end structured and configured to define a barrel nut wrench a torque receiver; and a handle end, the handle end structured and configured to define a handle, the handle being devoid of the barrel nut wrench, castle nut wrench, ¾-inch wrench, 5/8-inch wrench, torque receiver and hammer head receiver. 
flat hammer face and a stud; the implement end structured and configured to define a castle nut wrench, a 3/4-inch wrench, a 5/8-inch wrench, and a hammer head receiver with a hammer stud receptacle; the handle being structured with one or more handle stud receptacles wherein the hammer stud receptacle and the one or more handle stud receptacles are structured and configured to receive any of the studs of any of the plurality of hammer heads and to releasably secure any of the studs of any of the plurality of hammer heads, and further wherein each of the 3/4-inch wrench and the 5/8-inch wrench shares an aperture with one of the barrel nut wrench and the castle nut wrench.
However, Howard teaches an implement end structured and configured to define a plurality of wrench interfaces to include a barrel nut wrench and a castle nut wrench (identified in annotated figure 2 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-tool as disclosed in Weinberger to further include a castle nut wrench along with the barrel nut wrench, as taught in Howard, for the purpose of versatility. 
Additionally, Yan teaches a plurality of hammer heads (item 2, paragraphs 0007 and 0019, figure 1), each of the plurality of hammer heads including a flat hammer face and a stud (Yan, item 2 is considered to have a flat surface on both ends, figure 1); the implement end structured and configured to define and a hammer head receiver with a hammer stud receptacle (Yan, both elements identified in annotated figure 1 above); the handle end (Yan, item 1, figure 1) being structured with one or more handle stud receptacles (Yan, two handle stud receptacles are identified in annotated figure 1 above on item 1) wherein the hammer stud receptacle and the one or more handle stud receptacles are structured and configured to receive any of the studs of any of the plurality of hammer heads and to releasably secure any of the studs of any of the plurality of hammer heads (Yan, item 2 attaches to hammer stud receptacle as well as handle stud receptacle, both instances are illustrated in figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the armorer’s wrench as disclosed in Weinberger to include a plurality of hammer heads, a hammer head receiver with a hammer stud receptacle and the handle end to include 
Additionally, Bennett teaches a wrench with a plurality of wrench interfaces further including a ¾-inch wrench aperture (item 11, column 3, lines 55-60, figure 2) and the ¾-inch wrench shares an aperture with a castle nut wrench (item 70, column 3, lines 4-7, figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ¾-inch wrench sharing an aperture with the castle nut wrench on the implement end, as taught by Bennett, to maximize the torque when removing and attaching particular components of a firearm (column 2, lines 64-67 to column 3, lines 1-3). 
Lastly, Montgomery teaches a wrench with a plurality of wrench interfaces of various sizes sharing an aperture (item 2, column 2, lines 13-16, figure 1) and also teaches changing the wrench sizes to accommodate other bolt sizes (column 2, lines 14-17). Furthermore, NcSTAR teaches that it is well known to have wrench sizes ¾” and 5/8” in the same tool.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the castle nut wrench on the tool to share an aperture with the ¾-inch wrench, as taught by Bennett (above), and the 5/8-inch, in view of the combined teachings of Montgomery and NcSTAR, in order to allow the tool to be suitable for numerous bolts and nuts and therefore, allow versatility (Montgomery, column 1, lines 32-35 and column 2, lines 14-17). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thorne (US Patent No. 6,536,308) discloses a multi-tool with two or more components. One composed of a material less dense than steel and therefore, easier for the user to handle and a second component that has characteristics that are harder or otherwise useful as a working portion. These components can be connected together. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 6:30a.m.-2:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723